Citation Nr: 0109565	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-06 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania, which denied the veteran's claim of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The veteran perfected a timely appeal of this determination 
to the Board.


REMAND

The Board has carefully reviewed the claims file and finds 
that this claim must be remanded for additional development 
and adjudication.

The veteran contends, in essence, that entitlement to a TDIU 
is warranted because he is unemployable due to his service-
connected disabilities, and especially as a result of his 
service-connected right lumbar sciatic syndrome (low back 
disability).  In his June 1999 Notice of Disagreement (NOD), 
however, the veteran also cites to impairment attributable to 
his service-connected myocardial contusion, which is 
currently evaluated as 10 percent disabling.  Similarly, in 
March 2000 Substantive Appeal, he argues that disability 
resulting from his service-connected shoulder condition 
contributes to his inability to work.

As a preliminary matter, the Board notes that, since the 
preparation of the most recent rating decision, dated in 
March 2000, a copy of which was issued as part of the 
Statement of the Case (SOC) dated that same month, there has 
been a significant change in the law.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Pursuant to this legislation, VA must either a 
obtain a medical opinion from a VA examiner, subsequent to 
his or her review of the record, or, if necessary, from a 
physician following his or her physical examination of the 
veteran and review of his pertinent records, as to whether it 
is at least as likely as not that the veteran's service-
connected disabilities, either alone or in the aggregate, 
render him unable to secure or follow a substantially gainful 
occupation. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  Indeed, under the 
circumstances of this case, even prior to the enactment of 
this legislation, the duty to assist required that VA obtain 
a competent opinion concerning the effects of the veteran's 
service-connected disabilities on his employability.  See 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  In this regard, the 
Board observes that the veteran was most recently afforded a 
VA examination to assess the severity of his service-
connected low back disability in April 1998; however, he has 
not been afforded recent VA examinations with respect to 
either his service-connected myocardial contusion or left 
shoulder disability.

Further, in an October 1998 rating action, the RO confirmed 
and continued the 10 percent evaluation assigned for the 
veteran's myocardial contusion.  In the veteran's June 1999 
statement, which the RO interpreted as an NOD to its May 1999 
rating denying his TDIU claim, the veteran referred to 
impairment reportedly due to his myocardial contusion.  In 
addition, he asserted that the disability had recently 
increased in severity.  Thereafter, in written argument dated 
in February 2001, the veteran's representative contended that 
the June 1999 statement should also be interpreted as an NOD 
with respect to the October 1998 rating action and that the 
RO was required to issue him an SOC with respect to this 
claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  To date, this issue has not been considered by the 
RO.  As such, on remand, the RO must adjudicate whether the 
June 1999 statement constitutes an NOD to the October 1998 
rating action.  This action is necessary, in the first 
instance, to avoid any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder any outstanding 
pertinent records of the veteran's 
treatment for his service-connected low 
back disability, myocardial contusion and 
left shoulder disability from any 
facility or source identified by the 
veteran.  This should specifically 
include outstanding records of his 
treatment at the Buffalo, New York, VA 
Medical Center.  The aid of the veteran 
and his representative in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA orthopedic 
examination to determine the current 
severity of his service-connected low 
back and left shoulder disabilities.  It 
is imperative that the veteran's examiner 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
his or her report.  The examination 
reports should reflect consideration of 
the veteran's documented, relevant 
medical history.  All appropriate tests 
and studies, including X-rays and range 
of motion studies, should be conducted, 
and all clinical findings should reported 
in detail.  The physician should offer 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of as a result of the 
service-connected low back and left 
shoulder disabilities.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion.  Thereafter, 
the examiner should opine as to whether, 
without regard to the veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that the veteran's service-connected 
disabilities (including his myocardial 
contusion but excluding his nonservice-
connected coronary artery disease), 
either alone or in the aggregate render 
him unable to secure or follow a 
substantially gainful occupation.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should also be 
afforded a comprehensive VA heart 
examination to determine the current 
severity of his service-connected 
myocardial contusion.  It is imperative 
that the veteran's examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND, and 
acknowledges such review in his or her 
report.  The examiner should identify all 
manifestations of the veteran's 
myocardial contusion and, if possible, 
distinguish those symptoms that are 
attributable to his nonservice-connected 
coronary artery disease.  In doing so, 
the examiner should indicate the level of 
metabolic equivalent (MET) that the 
veteran is capable of due to his service-
connected myocardial contusion, and 
comment on whether, due to the service-
connected disability, there is associated 
dyspnea, fatigue, angina, dizziness or 
syncope, as well as whether there is 
evidence of cardiac hypertrophy or 
dilation on electrocardiogram, 
echocardiogram or X-ray.  The examiner 
should also report whether the service-
connected cardiovascular disorder is 
manifested by a left ventricular 
dysfunction with an ejection fraction of 
greater than or less than 30 percent.  
Thereafter, the examiner should opine as 
to whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
veteran's service-connected disabilities 
(including his low back and left shoulder 
disabilities but excluding his 
nonservice-connected coronary artery 
disease), either alone or in the 
aggregate render him unable to secure or 
follow a substantially gainful 
occupation.  All examination findings and 
the complete rationale for all opinions 
expressed and conclusions reached should 
be set forth in a legible report.

4.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  In doing so, the RO 
must specifically consider whether the 
veteran's June 1999 statement constitutes 
an NOD to the October 1998 rating action 
that confirmed and continued the 10 
percent rating for his myocardial 
contusion.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  With respect to 
the claim for an increased evaluation for 
the service-connected heart disorder, the 
veteran should be advised, if a NOD with 
the October 1998 rating action is found 
to have been timely submitted by the 
veteran, of the requisite time to file a 
substantive appeal if he wishes appellate 
review of that issue.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 




Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


